Citation Nr: 0405649	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-11 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and October 2002 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, that denied service 
connection for hypertension.  The veteran perfected a timely 
appeal of these determinations to the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons set forth below, the veteran's claim of 
service connection for hypertension must be remanded for 
additional development and adjudication.

As a preliminary matter, the Board notes that there has 
recently been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that was not well grounded.  This 
liberalizing law is applicable to this claim because it is 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  As such, on remand, the RO 
must send him a letter advising him of which portion of the 
evidence he is to provide, which part, if any, the RO will 
attempt to obtain on his behalf, and a request that the 
veteran provide any evidence in his possession that pertains 
to his claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).

In support of this claim, the veteran reports that he 
received in-service treatment for high blood pressure.  
Further, the Board observes that in a September 2003 
conference report reflects that the veteran stated that he 
received treatment "in New York" for hypertension "just 
after service."  Indeed, he indicated that he was prescribed 
medication to treat this condition.  Moreover, as the RO 
noted in its March 2003 rating decision, which was included 
as part of the Statement of the Case (SOC) issued later that 
month, in an August 2002 lay statement, a service colleague 
of the veteran corroborated the veteran's account that the 
veteran had high blood pressure during service.  

In light of the foregoing, it is unclear whether the 
veteran's hypertension is related to the veteran's period of 
service, including whether his hypertension had its onset 
during service or within one year of his discharge from 
active duty.  In this regard, the Board notes that, for 
certain chronic diseases, such as hypertension, a presumption 
of service connection arises if the disease is manifested to 
a degree of 10 percent within a prescribed period following 
discharge from service; the presumptive period for 
hypertension is one year.  38 C.F.R. § 3.307, 3.309.  

In addition to seeking treatment at an unidentified facility 
in New York in the late 1950s, during the course of this 
appeal, he has reported receiving formal care at the 
Florence, South Carolina, VA Medical Center; in response, the 
RO has obtained records of his treatment at that facility, 
dated from September 1999 to January 2002.  In a September 
2002 statement, however, he also indicated that he had 
received treatment at the Columbia, South Carolina, VA 
Medical Center, and to date, no records of his care at that 
facility has been obtained.  In this regard, the Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the VCAA, VA must obtain these 
outstanding records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(b-c) (2002).  

Further, the claims folder reflects that the veteran's 
service medical records were apparently destroyed in the 1973 
fire at the National Personnel Records Center (NPRC).  In the 
March 2003 SOC, the RO indicated that because the veteran 
served on active duty for approximately three years, it would 
not request morning reports unless he could narrow down the 
time frame to a three-month period.  As such, on remand, the 
RO should again advise the veteran of the need to do so, and 
simultaneously use all available resources to obtain records 
of any in-service complaints or treatment for high blood 
pressure, to include contacting the Surgeon General of the 
Army and the NPRC to obtain any pertinent morning reports.  
Pursuant to the VCAA, VA must attempt to obtain records of 
the veteran's in-service treatment from these alternative 
sources.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) 
(2003).  

In light of the foregoing, the Board finds that VA must 
determine whether the veteran's hypertension had its onset 
during service or within a presumptive period.  Accordingly, 
this claim must be remanded to afford him a pertinent VA 
examination, and in the report of that examination, the 
examiner must opine as to the likelihood that the veteran's 
hypertension is related to or had its onset during service or 
within his first post-service year.  38 U.S.C.A § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  With respect to the issue of 
entitlement to service connection for 
hypertension, the RO should send the 
veteran and his representative a letter 
that complies with the VCAA, to include 
the duty to assist and notice provisions 
contained at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Among other 
things, the letter should explain, what, 
if any, information (medical or lay 
evidence) not previously provided to the 
Secretary is necessary to substantiate 
the veteran's claim.  The letter should 
also specifically inform the veteran and 
his representative of which portion of 
the evidence is to be provided by the 
claimant, which part, if any, the RO will 
attempt to obtain on his behalf, and a 
request that the veteran provide any 
evidence in his possession that pertains 
to his claim for service connection for 
hypertension.  

2.  The RO should use all available 
resources, to include the assistance of 
the NPRC, to obtain records of the 
veteran's treatment during service.  The 
RO should also attempt to obtain records 
from the Office of the Surgeon General of 
the Army.

3.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for high blood 
pressure or hypertension.  This should 
specifically include having him identify 
the physician and/or health care facility 
in New York where he reportedly received 
treatment in the late 1950s, as well as 
any records of his care at the Florence, 
South Carolina, VA Medical Center, dated 
since January 2002, and since service 
from the Columbia, South Carolina, VA 
Medical Center.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for a VA examination by a 
physician of appropriate expertise to 
determine the etiology of any currently 
present hypertensive disorder.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
the following opinion:

(a).  With all respect to each currently 
present hypertensive disorder, as whether 
it is at least as likely as not that the 
disorder originated in service or is 
otherwise etiologically related to any 
incident of service.  

(b).  Whether it is at least as likely as 
not that hypertension was manifested 
within one year after the veteran's 
discharge from service in November 1956.

The examiner should forth the complete 
rationale for all opinions expressed and 
conclusion reached, in a typewritten 
report.

5.  Then, the RO should readjudicate the 
issue of service connection for 
hypertension in light of all pertinent 
evidence and legal authority.

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand the intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


